Oliver, Presiding Judge:
The appeals for reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated by and between counsel for plaintiffs and the Assistant 'Attorney General for the United States, subject to the approval of the court:
(1) That the merchandise covered by the reappraisement appeals enumerated in attached schedule, represented by the items marked A on the invoices and checked by examiner CDG C. D. Gilroy, was imported from Great Britain.
(2) That the appraised values of said merchandise, less any additions made on entry by the importers under certificate of pending reappraisement, represents the prices at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and represent the export value of such merchandise, and that there were no higher foreign values at the time of exportation thereof.
(3) That these appeals are abandoned as to all merchandise not marked A, and that the cases may be deemed submitted.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for. the determination of the value of the merchandise here involved, and that as to the merchandise represented on the invoices by the items marked A and checked by examiner CDG, C. D. Gilroy, such values are the appraised values, less any additions made on entry by the importers under certificate of pending reappraisement.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be rendered accordingly.